LE BLANC, Justice.
The defendant was charged by bill of information filed December 7, 1953, with a violation of LSA-R.S. 14:106(2) in that he did “wilfully and intentionally produce, sell, exhibit and possess with the intent to display and advertise, sexually indecent prints * *
After pleading guilty to the charge, the defendant filed a motion in arrest of judgment based on the ground that:
“The wording of the information is ■ erroneous and improper in that it does not satisfactorily or clearly set out the charge for whicl\ the defendant was accused nor does it enable him to properly plead and more particularly with respect to the use of the word ‘sexually’ said word being too broad to satisfactorily define the intendment of the prosecutor and likewise to satisfactorily enable the defendant to plead where said word is used in the indictment in the manner as set out in the records herein.”
This motion was overruled and a bill of exception reserved to the ruling. The defendant then filed a motion for a new trial based on the following ground:
“The indictment of information charging the defendant with the crime of obscenity is faulty in that it fails to satisfactorily and rigidly set out a crime in that the wording of the information or indictment is too vague for defendant to be required to plead to or stand trial against said accusation.”
This motion was also overruled and a bill of exception was reserved to this ruling.
Subsequently, the defendant was sentenced to eighteen months in prison.
Both bills of exception present but one question, and that is “Does the term ‘sexually indecent’ properly inform the defendant as to the nature of the accusation: against him?”
. This same question was raised and decided in the case of State v. Roth, La., 74 So.2d 392. The opinion and decree in that case were handed down Monday, May 31, 1954 and the judgment is now final. It was there decided that the term “sexually indecent” has an accepted meaning, not susceptible to misunderstanding, and sufficiently informs the defendant as to the nature of the accusation against him.
For the reasons stated the conviction and sentence are affirmed.